234 F.3d 998 (7th Cir. 2000)
Rex A. Workman, Plaintiff-Appellant,v.United Parcel Service, Inc., Defendant-Appellee.
No. 00-2159
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 15, 2000Decided December 12, 2000

Appeal from the United States District Court  for the Northern District of Indiana, South Bend Division.  No. 3:99-CV-0339-AS--Allen Sharp, Judge.
Before Posner, Easterbrook, and Kanne, Circuit Judges.
Posner, Circuit Judge.


1
This is a diversity suit,  governed by Indiana law and resolved in favor of  the defendant on summary judgment, for breach of  contract and promissory estoppel. The plaintiff  is an employee of UPS who claims that the company  made a binding promise not to demote him without  just cause and broke its promise. A threshold  question is whether the stakes exceed (more  precisely, whether it is legally possible that  they exceed, The Barbers, Hairstyling for Men &  Women, Inc. v. Bishop, 132 F.3d 1203, 1205 (7th  Cir. 1997)) $75,000; if they do not, the district  court had no jurisdiction. 28 U.S.C. sec.  1332(a). The case had been removed to federal  court from state court, and so the defendant had  the burden of alleging and if necessary proving  that the case was indeed within the federal  diversity jurisdiction. St. Paul Reinsurance Co.  v. Greenberg, 134 F.3d 1250, 1253-54 (5th Cir.  1998). The plaintiff contested the allegation,  precipitating an evidentiary hearing that  persuaded the district court that there was  jurisdiction. On appeal the plaintiff repeats in  its jurisdictional statement, but does not argue,  that the district court lacked jurisdiction.


2
Although challenges to the subject-matter  jurisdiction of a federal court are  conventionally said not to be waivable, so that  such a challenge can be mounted for the first  time on appeal and can indeed be made by the  court itself, it is not true that waiver or  forfeiture plays no role in determinations of  jurisdiction. If the district court makes a  factual determination that supports jurisdiction  and the party opposing jurisdiction does not  challenge the finding, or, as here, does not  press the challenge (for, as we said, the  plaintiff has made no attempt to support his  claim that the requirement of a minimum amount in  controversy has not been met), he forfeits his  objection to the finding, though not to the  inference of jurisdiction drawn from the finding.  Prizevoits v. Indiana Bell Tel. Co., 76 F.3d 132,  134-35 (7th Cir. 1996); cf. United States v.  County of Cook, 167 F.3d 381, 388 (7th Cir.  1999). Any other rule would impose an undue  burden on the appellate court by requiring it to  review factual determinations without any help  from the challenger. Of course if the court has  reason to think there is no jurisdiction, maybe  because the parties are colluding to conceal the  absence of jurisdiction from the court, then, as  we held in the Prizevoits case, 76 F.3d at 134-  35, it can order a further evidentiary hearing.  But it is not required to do so when there is no  basis for thinking that the district court's  finding may be incorrect. And a bare assertion  does not create such a basis.


3
This rule should not impose a hardship on the  plaintiff who has a modest claim that he does not  want to be forced to litigate in federal court.  He can avoid that fate, in a case in which only  monetary relief is sought, simply by stipulating  that he is not seeking and will neither demand  nor accept any recovery in excess of $75,000  exclusive of costs and interest, In re Shell Oil  Co., 970 F.2d 355 (7th Cir. 1992) (per curiam),  though the stipulation must be made at the time  the suit is filed since jurisdiction is  determined as of then and not later. Id.; Chase  v. Shop 'N Save Warehouse Foods, Inc., 110 F.3d  424, 430 (7th Cir. 1997); St. Paul Reinsurance  Co. v. Greenberg, supra, 134 F.3d at 1253-54. If  he doesn't make such a stipulation, the inference  arises that he thinks his claim may be worth  more.


4
On the merits, the plaintiff relies for both his  contractual claim and his claim of promissory  estoppel on a handbook that UPS gives its  employees explaining its employment policies.  Under the law of many states, such a handbook can  create a binding contract if it contains clear  promissory language that makes the handbook an  offer that the employee accepts by continuing to  work after receiving it. See, e.g., Duldulao v.  St. Mary of Nazareth Hospital Center, 505 N.E.2d  314, 318 (Ill. 1987); Snow v. Ridgeview Medical  Center, 128 F.3d 1201, 1208 (8th Cir. 1997)  (Minnesota law); Varrallo v. Hammond, Inc., 94  F.3d 842, 845 (3d Cir. 1996) (New Jersey law).  Indiana has yet to decide whether to follow these  states. Orr v. Westminster Village, 689 N.E.2d  712, 720 (Ind. 1997). We need not speculate about  whether it will. Even if we assume it will, and  even if the UPS handbook could, as we doubt, be  interpreted to contain a clear promise not to  demote an employee except for cause, the  plaintiff's contractual claim is extinguished by  the statement in the handbook that "this Policy  Book is not a contract of employment and does not  affect your rights as an employee of UPS."


5
Such a disclaimer, if clear and forthright, as  it is here (in contrast to cases such as United  States ex rel. Yesudian v. Howard University, 153  F.3d 731, 747 (D.C. Cir. 1998)), is a complete  defense to a suit for breach of contract based on  an employee handbook. Freeman v. Chicago Park  District, 189 F.3d 613, 617 (7th Cir. 1999); Doe  v. First National Bank, 865 F.2d 864, 873 (7th  Cir. 1989); Berg v. Norand Corp., 169 F.3d 1140,  1146 (8th Cir. 1999); Zenor v. El Paso Healthcare  System, Ltd., 176 F.3d 847, 863 (5th Cir. 1999);  Eldridge v. Evangelical Lutheran Good Samaritan  Society, 417 N.W.2d 797, 800 (N. Dak. 1987);  Davis v. Times Mirror Magazines, Inc., 697 N.E.2d  380, 388 (Ill. App. 1999). Raymond v.  International Business Machines Corp., 148 F.3d  63, 67 (2d Cir. 1998), seems to reach an opposite  result, but its abbreviated discussion leaves us  in doubt whether the court meant anything more  than that the effect of a disclaimer can be  canceled by evidence not presented here that  casts the disclaimer's meaning or intended effect  into doubt. Since an employer is under no legal  obligation to furnish its employees with a  statement of its employment policies, we cannot  think of a basis for holding that any statement  it does give them has to be legally binding. The  only effect of such a rule would be to extinguish  employee handbooks.


6
We are mindful of cases that hold, contrary to  the cases we cited in the preceding paragraph,  that it is not enough for the handbook to  disclaim creating an employment contract; it must  state in addition that the employee can be  terminated at the will of the employer. Russell  v. Board of County Comm'rs, 952 P.2d 492, 503  (Okla. 1997); Jones v. Central Peninsula General  Hospital, 779 P.2d 783, 787-88 (Alaska 1989);  Preston v. Claridge Hotel & Casino, Ltd., 555  A.2d 12, 15 (N.J. App. 1989); Perman v.  Arcventures, Inc., 554 N.E.2d 982, 987 (Ill. App.  1990). Perman, however, is contrary to another  Illinois intermediate appellate case, Davis v.  Times Mirror Magazines, Inc., supra. The state's  supreme court has yet to address the issue,  although Doyle v. Holy Cross Hospital, 708 N.E.2d  1140, 1145-46 (Ill. 1999), might be read to imply  that a disclaimer which appears in the original  handbook that the employee received, rather than  being added later, is effective to bar the  employee's claim of breach of contract.


7
The decisions that refuse to give effect to the  short-form disclaimer strike us as paternalistic  in the extreme. Employment at will is the norm in  the United States. An employee therefore has no  reason to presume that he has tenure, and a  disclaimer that a handbook creates a contract is  a clear statement that if he is fired he can't  sue for breach of contract. What more is needed?  But there was more here, enough more perhaps to  satisfy the courts that rendered the decisions we  just cited: the statement that the handbook gives  the employee no rights.


8
One might wonder what function an employee  handbook serves if it does not create enforceable  obligations. The answer is that it conveys useful  information to the employee. And more--for to the  extent that it does contain promises, even if not  legally binding ones, it places the employer  under a moral obligation, or more crassly gives  him a reputational incentive, to honor those  promises. Such promises may not be worth as much  to the promisee as a promise that the law  enforces, but they are worth more than nothing,  and it is nothing that the employee can expect if  employers must choose between nothing and giving  up employment at will.


9
A disclaimer that is effective against a claim  of breach of contract is also effective, we  believe, against a claim of promissory estoppel.  Thacker v. Menard, Inc., 105 F.3d 382, 385 (7th  Cir. 1996); Orback v. Hewlett-Packard Co., 97  F.3d 429, 433 (10th Cir. 1996); Bouwens v.  Centrilift, 974 P.2d 941, 947 (Wyo. 1999). (The  last two cases are both handbook cases.) The  function of the doctrine of promissory estoppel  is to provide an alternative basis to  consideration for making promises legally  enforceable. Consolidation Services, Inc. v.  Keybank Nat'l Ass'n, 185 F.3d 817, 822 (7th Cir.  1999). A promise can be legally binding because  it is supported by consideration or because it  induces reasonable reliance, but in either case  the promisor is free by a suitable disclaimer to  deny any legally binding effect to the promise.  To put this differently, consideration or  reliance is a necessary but not a sufficient  condition of the enforceability of a promise.  Another necessary condition is that the promise  be worded consistently with its being intended to  be enforceable. Bouwens v. Centrilift, supra, 974  P.2d at 947; Phipps v. IASD Health Services  Corp., 558 N.W.2d 198, 204 (Iowa 1997). Because  of the disclaimer, that condition was not  fulfilled in this case.


10
Affirmed.